SUMMARY ORDER
In May 1991, plaintiff Ismael Bailey filed a pro se complaint against defendant Colgate-Palmolive Company, alleging ra*322cial discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e through 2000e-17, and age discrimination in violation of the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 through 634. Plaintiff argued that he was subjected to a racially hostile work environment and that he was demoted and ultimately terminated because of his race and age. During the pendency of the action, plaintiff obtained counsel and filed an amended complaint, further articulating his claims and adding claims of race discrimination and retaliation in violation of 42 U.S.C. § 1981 and New York Executive Law § 296.
On defendant’s motion for summary judgment, the District Court granted judgment in favor of defendant and dismissed all of plaintiffs claims. See Bailey v. Colgate-Palmolive Co., No. 99 Civ. 3228, 2003 WL 21108325 (S.D.N.Y. May 14, 2003). On appeal, plaintiff challenges the District Court’s conclusions with respect to each of his claims. Defendant, in addition to opposing plaintiffs appeal, moves to dismiss the appeal based on plaintiffs failure to comply with briefing requirements pursuant to Federal Rule of Appellate Procedure 28.
Having considered the material submitted by the parties and heard oral argument, we conclude, for substantially the reasons stated by the District Court, that summary judgment in favor of defendant was proper. Accordingly, the judgment of the District Court is hereby AFFIRMED.
We deny as moot defendant’s motion to dismiss the appeal.